Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification discloses that the antennas can be oriented in either a horizontal or vertical orientation; however, the specification does not disclose that the stepped frequency scanning data (which, combined with the control data, forms the training data) includes antenna orientation data, as recited by claim 14; i.e., the specification does not disclose that the antenna orientation data is used as training data to train the model.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0141] of the specification states “In an embodiment, the control element 2764 is configured to provide a control sample to the sensor system 2710. For example, the control element includes a sample material 2766 (e.g., a fluid) that has a known blood glucose level that is subjected to the sensor system. Additionally, in an embodiment, the control element is configured to provide control data to the machine learning engine that corresponds to the sample material. For example, the control element may include a sample material that has a known blood glucose level that changes as a function of time and the change in blood glucose level as a function of time (e.g., Z(t) mg/dL) is provided to the machine learning engine 2760 in a manner in which the raw data from the sensor system 2710 and the control data can be time matched (e.g., synchronized). In another embodiment, the control element 2764 includes a sample material that includes a static parameter, e.g., a static blood glucose level in mg/dL, and the static parameter is manually provided to the machine learning engine 2760 as the control data. For example, a particular sample is provided within range of RF energy 2770 that is transmitted from the sensor system (e.g., within a few millimeters), the concentration of the sample is provided to the machine learning engine (e.g., manually entered), and the sensor system accumulates digital data that corresponds to the received RF energy (including a reflected portion of the transmitted RF energy) and that is correlated to the sample. In one embodiment, the sample material is provided in a container such as a vial and in another embodiment, the control element includes a person that is simultaneously being monitored by the sensor system (e.g., for the purposes of machine learning) and by a second, trusted, control monitoring system. For example, the control element includes a person who's blood glucose level, blood pressure, and/or heart rate is being monitored by a known (e.g., clinically accepted) blood glucose level, blood pressure, and/or heart rate monitor while the person is simultaneously being monitored by the sensor system. The blood glucose level, blood pressure, and/or heart rate information from the known blood glucose level, blood pressure, and/or heart rate monitor is provided to the machine learning engine as control data”.
Therefore, “control element” has been interpreted to be either a blood sample of known health parameter in which to calibrate the test data, or the combination of the patient and a trusted monitoring system in which trusted data is received in order to calibrate the data received by the training device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, & 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.  17/073,156 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the claims of ‘156 teach a method for training a model for use in monitoring a health parameter in a person (Claim 1), the method comprising:
receiving control data that corresponds to a control element, wherein the control data corresponds to a health parameter of a person (Claim 1);
receiving stepped frequency scanning data that corresponds to radio waves that have reflected from the control element, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data over a range of frequencies (Claim 1);
generating training data by combining the control data with the stepped frequency scanning data in a time synchronous manner (Claim 1); and
training a model using the training data to produce a trained model, wherein the trained model correlates stepped frequency scanning data to values that are indicative of a health parameter of a person (Claim 1).
Regarding claim 3, the claims of ‘156 teach the method of claim 1, wherein the health parameter is blood pressure (Claim 1).
Regarding claim 5, the claims of ‘156 teach the method of claim 1, wherein generating training data comprises deriving data from the stepped frequency scanning data (Claim 2).
Regarding claim 6, the claims of ‘156 teach the method of claim 5, wherein deriving data from the stepped frequency scanning data comprises calculating a statistic from the stepped frequency scanning data (Claim 3).
Regarding claim 7, the claims of ‘156 teach the method of claim 5, wherein deriving data from the stepped frequency scanning data comprises calculating a standard deviation from the amplitude data (Claim 4).
Regarding claim 8, the claims of ‘156 teach the method of claim 5, wherein deriving data from the stepped frequency scanning data comprises calculating a standard deviation from the phase data (Claim 5).
Regarding claim 9, the claims of ‘156 teach the method of claim 5, wherein training a model using the training data comprises training a model using the derived data (Claim 6).
Regarding claim 10, the claims of ‘156 teach the method of claim 5, wherein the derived data comprises a statistic derived from the stepped frequency data and wherein training a model using the training data comprises training a model using the statistic (Claim 7).
Regarding claim 11, the claims of ‘156 teach the method of claim 1, wherein the stepped frequency scanning data is generated by transmitting radio waves below the skin surface of a person and receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves (Claim 8).
Regarding claim 12, the claims of ‘156 teach the method of claim 11, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data over a range of frequencies for each of a plurality of receive antennas in the two-dimensional array of receive antennas (Claim 9).
Regarding claim 13, the claims of ‘156 teach the method of claim 1, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data over a range of frequencies for each of a plurality of receive antennas in a two-dimensional array of receive antennas (Claim 10).
Regarding claim 14, the claims of ‘156 teach the method of claim 1, wherein the stepped frequency scanning data includes time, frequency, amplitude, phase, and antenna orientation data over a range of frequencies for each of a plurality of receive antennas in a two- dimensional array of receive antennas (Claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2017/0086672) in view of Barak (US 2017/0065184).
Regarding claim 1, Tran teaches a method for training a model for use in monitoring a health parameter in a person, the method comprising:
receiving control data that corresponds to a control element (sensors 40, [0052]), wherein the control data corresponds to a health parameter of a person ([0052]);
Paragraph [0052] states that the sensors 40 “include standard medical diagnostics for detecting the body’s electrical signals”.  Because this data is captured by standard medical diagnostics, it can be considered trusted data, and, therefore, serve as the control data.
receiving frequency scanning data (Doppler radar, [0004] & [0052]) that corresponds to radio waves (RF pulses, [0152]) that have reflected from the control element (Abstract & [0152]), wherein the frequency scanning data includes frequency data ([0044]);
generating training data (training data, [0058] & [0066]) by combining the control data with the frequency scanning data ([0004], [0013], [0052], [0066], [0075], & [0151]) in a time synchronous manner (time-dependent measurements, [0075]); and
Paragraphs [0052] & [0075] teach that data from the Doppler radar (frequency scanning data) is obtained in conjunction with data from the wearable appliance (control data).  Step 2012 of [0151] also teaches simultaneously capturing Doppler radar data from the monitoring device with control data from the calibration device; the last sentence of [0013] relates this to the development of a model.  Paragraphs [0058] & [0066] teach generating training data; because the control data and frequency scanning data are obtained together, this teaches that the training data is generated via the combination of both data sets.
training a model using the training data to produce a trained model (statistical analyzer, [0058] & [0066]), wherein the trained model correlates frequency scanning data to values that are indicative of a health parameter of a person ([0013], [0049], [0058], & [0151]).
Paragraph [0013] teaches that the combination of frequency scanning data and control data can be used to develop a model to estimate continuous blood pressure.  Paragraph [0049] teaches that Doppler radar (frequency scanning data) can analyze heart sounds to determine the likelihood of a stroke.  Paragraph [0058] also teaches that the training data (which includes the frequency scanning data) can be used to determine if values of the patient’s glucose level are indicative of a dangerous condition.  Steps 2012 & 2014 of [0151] teach that the Doppler radar data can be used to model heart rate and/or blood flow velocity.
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, wherein the stepped frequency scanning data includes amplitude and phase data.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) taken over a range of frequencies ([0089]), wherein the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
The stepped frequency radar system can be used to determine various health parameters of a patient, such as blood pressure ([0016]) and heart rate ([0100]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data as taught by Barak.  Compared to using a single frequency, using stepped frequency pulses can result in a wider bandwidth of the system, increasing the likelihood that the desired signal can be detected from the patient.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
Regarding claim 2, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the health parameter is blood glucose level ([0053]).
Regarding claim 3, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the health parameter is blood pressure ([0154]).
Regarding claim 4, Tran in view of Barak teach the method of claim 1, and Tran further teaches that the health parameter is heart rate ([0154]).
Regarding claim 5, Tran in view of Barak teach the method of claim 1, and Tran further teaches that generating training data comprises deriving data (dangerous condition, [0058]) from the frequency scanning data ([0058] & [0066]).
Paragraph [0058] teaches that the determination of a dangerous condition of the patient’s glucose level is based on the training data, which includes both the frequency scanning data and the control data as discussed above regarding claim 1.
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 6, Tran in view of Barak teach the method of claim 5, and Tran further teaches that deriving data from the frequency scanning data comprises calculating a statistic (statistics, [0075]) from the frequency scanning data ([0075]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 7, Tran in view of Barak teach the method of claim 5, wherein deriving data from the frequency scanning data comprises calculating a standard deviation (standard deviation, [0075]).
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data and obtaining amplitude data.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) and obtaining amplitude data ([0020]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data and the standard deviation is calculated from the amplitude data as taught by Barak.  As stated in [0089] of Barak, stepped frequency pulses can obtain wider signal bandwidth and achieve higher range resolution, without increasing system complexity.  Calculating a standard deviation is well-known and can be performed on any dataset, meaning the step of calculating a standard deviation as taught by Tran can easily be performed on the amplitude data obtained by Barak.  Because the standard deviation is obtained from the blood pressure data in Tran, calculating the standard deviation from the amplitude data can be used to detect any hypertensive or hypotensive emergencies.
Regarding claim 8, Tran in view of Barak teach the method of claim 5, wherein deriving data from the frequency scanning data comprises calculating a standard deviation (standard deviation, [0075]).
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data and obtaining phase data.
Barak teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) and obtaining phase data (phase of the signal reflected off of other tissue layers, and/or the ratio of polynomials of the phase from various tissue layers of the at least one reflected radio frequency, [0020]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data and the standard deviation is calculated from the phase data as taught by Barak.  As stated in [0089] of Barak, stepped frequency pulses can obtain wider signal bandwidth and achieve higher range resolution, without increasing system complexity.  Calculating a standard deviation is well-known and can be performed on any dataset, meaning the step of calculating a standard deviation as taught by Tran can easily be performed on the phase data obtained by Barak.  Because the standard deviation is obtained from the blood pressure data in Tran, calculating the standard deviation from the phase data can be used to detect any irregular heartbeat patterns.
Regarding claim 9, Tran in view of Barak teach the method of claim 5, and Tran further teaches that training a model using the training data comprises training a model using the derived data ([0058] & [0066]).
Paragraph [0058] teaches that the statistical analyzer is trained via the training data (which includes frequency scanning data as discussed above regarding claim 1) to indicate whether vital signs are normal or in a dangerous range.  Paragraph [0066] teaches that the models are trained iteratively to improve their performance.  In this case, as stated in [0058], the model is trained using the derived data since there may be certain conditions in which an individual vital sign is acceptable, but may indicate a dangerous condition when considering the values of other vital signs as well.
Regarding claim 10, Tran in view of Barak teach the method of claim 5, and Tran further teaches that the derived data comprises a statistic (statistics, [0075]) derived from the frequency data ([0075]) and wherein training a model using the training data comprises training a model using the statistic ([0058], [0066], & [0075]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 11, Tran in view of Barak teach the method of claim 1, wherein the frequency scanning data is generated by transmitting radio waves (RF pulses, [0152]) below the skin surface of a person (Abstract & [0152]) and receiving radio waves on a two-dimensional array of receive antennas (array of antennas, [0108]), the received radio waves including a reflected portion of the transmitted radio waves (Abstract & [0152]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
Regarding claim 12, Tran in view of Barak teach the method of claim 11, wherein the frequency scanning data includes frequency data ([0044]) for each of a plurality of receive antennas in the two-dimensional array of receive antennas (array of antennas, [0108]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data taken over a range of frequencies.
However, Tran fails to disclose that the frequency scanning data includes amplitude and phase data.
Barak teaches that the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data includes amplitude and phase data, as taught by Barak.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
Regarding claim 13, Tran in view of Barak teach the method of claim 1, wherein the frequency scanning data includes frequency data ([0044]) for each of a plurality of receive antennas in the two-dimensional array of receive antennas (array of antennas, [0108]).
As discussed in the above rejection of claim 1, the frequency scanning data was modified to be stepped frequency scanning data.
However, Tran fails to disclose that the frequency scanning data includes amplitude and phase data.
Barak teaches that the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data includes amplitude and phase data, as taught by Barak.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 requires that antenna orientation data be used for the purpose of training a model.  No prior art has been found that teaches this limitation; thus, claim 14 contains allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793